Order entered March 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00606-CR

                                   JT WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76083-Y

                                             ORDER
        The reporter’s record, originally due September 4, 2018, has been filed. In light of this,
we VACATE that portion of our March 13, 2019 order that ordered Vearneas Faggett not sit as a
court reporter.
        Ms. Faggett has also been ordered not to sit in appellate number 05-18-00640-CR, styled
Jones v. State. Because the reporter’s record in that appeal has not been filed, that order remains
in force.
        We DIRECT the Clerk to send copies of this order to the Honorable Chika Anyiam,
Presiding Judge, Criminal District Court No. 7; to the Honorable Lela Lawrence Mays, Presiding
Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd Judicial
District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.
        Appellant’s brief in this appeal is due April 15, 2019.
                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE